

116 HR 8146 IH: Imported Seafood Testing Act
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8146IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to ensure the safety of imported seafood. 
1.Short titleThis Act may be cited as the Imported Seafood Testing Act. 2.Ensuring the safety of imported seafood (a)In generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381 et seq.) is amended by adding at the end the following: 
 
810.Safety of imported seafood 
(a)Mandatory testing 
(1)Minimum testingThe Secretary shall inspect and test not less than 20 percent of all seafood imported or offered for import into the United States each year. (2)New exportersNotwithstanding any other provision of this Act, the first 15 shipments of seafood imported or offered for import into the United States from an exporter shall be inspected and tested by the Secretary. 
(3)Failure to pass inspection 
(A)One failureIf a shipment of seafood imported or offered for import into the United States by an exporter fails to meet an inspection or test requirement under this Act, each subsequent shipment of seafood from such exporter shall be inspected and tested by the Secretary, until 15 consecutive shipments by such exporter pass that inspection and testing. (B)Multiple failures (i)In generalIf more than 3 shipments of seafood imported or offered for import into the United States by an exporter fail to meet inspection or test requirements under this Act during any 1-year period, no shipments from such exporter may be imported or offered for import into the United States for the following 1-year period. Following such 1-year period when no shipments may be so imported or offered, such exporter shall not be permitted to offer imports to the United States unless the Secretary certifies that such exporter is maintaining a program using reliable analytical methods to ensure compliance with the United States standards for seafood manufacturing, processing, and holding. 
(ii)Determination by SecretaryShipments of seafood imported or offered for import into the United States by an exporter that has been subject to a 1-year suspension period and a certification under clause (i) shall be inspected at a rate determined appropriate by the Secretary for a period of time as determined appropriate by the Secretary. (C)Pattern of failuresIf the Secretary determines that shipments of seafood imported or offered for import into the United States from a particular country repeatedly fail to meet inspection or testing requirements under this Act, all shipments of seafood from such country shall be refused entry into the United States until the Secretary makes a certification described in subparagraph (B)(i).  
(4)FeesThe Secretary shall by regulation impose such fees on exporters in such amounts as may be necessary to provide, equip, and maintain an adequate and efficient inspection service to carry out this subsection. Receipts from such fees shall be covered into the Treasury and shall be available to the Secretary for expenditures incurred in carrying out the purposes of this subsection. (b)Effect of shipments that fail To meet requirements (1)In generalNotwithstanding section 801, if a shipment of seafood imported or offered for import into the United States fails to meet safety standards established by the Secretary, such shipment shall be detained or destroyed unless the imported shipment meets criteria for re-export, as determined by the Secretary. 
(2)LabelingIf a shipment of seafood has been refused admission under paragraph (1), other than such a shipment that is required to be destroyed, the Secretary shall require the owner or consignee of the shipment to affix to the container of the seafood a label that clearly and conspicuously bears the statement: UNITED STATES: REFUSED ENTRY. (3)Exporting to foreign countryIf the appropriate authority of a foreign country notifies the Secretary, not later than 45 days after the shipment is rejected under paragraph (1), that the shipment will be accepted in that country, such shipment may be released to the importer for exportation to such foreign country. 
(4)Destruction of shipmentIf the Secretary deems that a shipment rejected under paragraph (1), if it had been allowed entry, could have caused significant health risks if consumed by humans, the shipment shall be destroyed, notwithstanding the receipt of a notification under paragraph (3). (5)Notification to ports of entryThe Secretary shall notify ports of entry not later than 5 days after a shipment described in paragraph (1)— 
(A)was determined to fail to meet safety standards established by the Secretary under such paragraph; or (B)was detained or destroyed. 
(c)ReportingThe Secretary shall maintain a public webpage on the website of the Food and Drug Administration tracking all shipments that are detained or destroyed, and the status of any importing countries failing to meet minimum standards. . (b)Prohibited Act; penaltiesChapter III of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended— 
(1)in section 301, by adding at the end the following:  (fff)Knowingly making a false statement with respect to a test or inspection carried out under section 810, or knowingly misbranding any seafood imported under such section. ; and 
(2)in section 303, by adding at the end the following:  (h) (1)Any person who violates section 301(fff) shall be subject to a civil penalty in an amount not to exceed $250,000 for each such violation, and not to exceed $250,000 for each such violation and not to exceed $1,100,000 for all such violations after the second conviction in any 3-year period. 
(2)Paragraphs (5), (6), and (7) of subsection (f) shall apply to a civil penalty assessment under this subsection in the same manner as such paragraphs apply to a civil penalty assessment under subsection (f)(1). . 